Ryland, Judge.
In this case, no instructions were asked by the defendant on the trial of the appeal in the law commissioner’s court — no exceptions saved to any act of the court previous to giving judgment for the plaintiff.
This court will not reverse the judgment in such cases. In .trials before the law commissioner’s court, upon appeals from *643a justice’s court, the practice has been to ask instructions where you wish the court to give its views of the law of the case, and to save exceptions to those matters in which, as the parties think, error may have been committed.
Nothing, then, being saved properly, in this case, the judgment must be affirmed,
Judge Scott concurring; Judge Gamble not sitting.